Exhibit 99.1 INVESTORS' QUARTERLY REPORT GRANITE FINANCE TRUSTEES LIMITED Quarterly Report re: Granite Mortgages 01-1 Plc, Granite Mortgages 02-1 Plc Granite Mortgages 02-2 Plc, Granite Mortgages 03-1 Plc, Granite Mortgages 03-2 Plc, Granite Mortgages 03-3 Plc Granite Mortgages 04-1 Plc, Granite Mortgages 04-2 Plc, Granite Mortgages 04-3 Plc, Granite Master Issuer Plc, Granite Finance Funding Limited and Granite Finance Funding 2 Limited Quarter ended 30-Apr-07 N.B. this data fact sheet and its notes can only be a summary of certain features of the bonds and their structure. No representation can be made that the information herein is accurate or complete and no liability is accepted therefor. Reference should be made to the issue documentation for a full description of the bonds and their structure. This data fact sheet and its notes are for information purposes only and are not intended as an offer or invitation with respect to the purchase or sale of any security. Reliance should not be placed on the information herein when making any decision whether to buy, hold or sell bonds (or other securities) or for any other purpose. Commentary on asset performance in the period An assignment of £9.4bn of mortgages took place in April in preparation for Series 07-2 which is expected to close in May. The performance of the trust assets remains extremely strong. Three month plus arrears by number are just 0.42% and by balance only 0.40%. Next trust determination date 1-May-07 Next trust distribution date 10-May-07 (6 business days from determination date) Mortgage Loans Number of Mortgage Loans in Pool 466,379 Current Balance - Trust Mortgage Assets £53,007,743,665 Current Balance - Trust Cash and other Assets £1,165,532,124 Last Months Closing Trust Assets £46,326,278,929 Funding share £10,870,003,326 Funding 2 share £30,003,288,604 Funding and Funding 2 share £40,873,291,930 Funding and Funding 2 Share Percentage 75.45% Seller Share* £13,299,983,859 Seller Share Percentage 24.55% Minimum Seller Share (Amount)* £3,774,658,462 Minimum Seller Share (% of Total) 6.97% Funding Bank Balance - Principal element of Balance £568,829,088 Funding 2 Bank Balance - Principal element of Balance £1,226,689,763 Excess Spread last quarter annualised (% of Total) 0.36% * Please see the Additional Notes to the Investor Reports Arrears Analysis of Non Repossessed Mortgage Loans Number Principal (£) Arrears (£) By number (%) By Principal (%) > 1 < 2 Months 5,723 668,626,134 4,230,712 1.23% 1.26% > 2 < 3 Months 1,765 193,173,995 2,707,313 0.38% 0.36% > 3 < 4 Months 618 68,843,169 1,340,786 0.13% 0.13% > 4 < 5 Months 495 53,245,034 1,503,644 0.11% 0.10% > 5 < 6 Months 237 26,157,101 818,742 0.05% 0.05% > 6 < 7 Months 170 18,530,775 725,502 0.04% 0.03% > 7 < 8 Months 159 15,674,492 699,215 0.03% 0.03% > 8 < 9 Months 111 12,318,852 630,483 0.02% 0.02% > 9 < 10 Months 70 7,399,035 418,373 0.02% 0.01% > 10 < 11 Months 41 4,938,312 294,703 0.01% 0.01% > 11 < 12 Months 26 2,743,810 179,864 0.01% 0.01% > 12 22 2,914,616 272,370 0.00% 0.01% Total 9,437 1,074,565,325 13,821,707 2.02% 2.03% Arrears are calculated in accordance with standard market practice in the UK.A mortgage is identified as being in arrears when, on any due date, the overdue amounts which were due on previous due dates equal, in the aggregate, one or more full monthly payments.In making an arrears determination, the administrator calculates as of the date of determination the difference between the sum of all monthly payments that were due and payable by a borrower on any due date up to that date of determination (less the aggregate amount of all authorised underpayments made by such borrower up to such date of determination) and the sum of all payments actually made by that borrower up to that date of determination.If the result arrived at by dividing that difference (if any) by the amount of the required monthly payment equals or exceeds 1 the loan is deemed to be in arrears.Arrears classification is determined based on the number of full monthly payments that have been missed.A borrower that has missed payments that in the aggregate equal or exceeding 2 monthly payments (but for which the aggregate of missed payments is less than 3 monthly payments) would be classified as being between 2 - 3 months in arrears, and so on. Properties in Possession Number Principal (£) Arrears (£) Total (since inception) 2507 226,695,738 12,283,336 Properties in Possession 654 Number Brought Forward 501 Repossessed (Current Month) 153 Sold (since inception) 1853 Sold (current month) 100 Sale Price / Last Loan Valuation 1.03 Average Time from Possession to Sale (days) 149 Average Arrears at Sale £4,437 Total Principal Loss (Since inception) £6,147,357 Total Principal Loss (current month) £462,546 Number of accounts experiencing a loss since inception 457 Ratio of aggregate net losses to average portfolio balance 0.00012 Average loss on accounts experiencing a loss £13,452 MIG Claims Submitted 16 MIG Claims Outstanding 0 Average Time from Claim to Payment 86 Note: The arrears analysis and repossession information is at close of business for the report month Substitution Number Principal (£) Substituted this period 68,520 £9,429,242,832 Substituted to date (since 26 March 2001) 1,009,021 £119,934,979,937 CPR Analysis % of CPR Current Month % of CPR - Removals* 55.80% Previous Month % of CPR - Removals* 60.30% Current Month % of CPR - Non-Removals** 44.20% Previous Month % of CPR - Non-Removals** 39.70% *Removals are loans that Northern Rock has repurchased from the Trust (e.g. Further Advances and Product Switches) **Non-Removals are scheduled repayments, overpayments and redemptions Monthly Annualised Current Month CPR Rate - Total 3.18% 32.17% Previous Month CPR Rate - Total 3.79% 37.14% Key pool statistics Weighted Average Seasoning (by value) Months 23.89 Weighted Average Remaining Term (by value) Years 21.88 Average Loan Size £113,658 Weighted Average LTV (by value) 77.42% Weighted Average Indexed LTV (by value) 69.54% Non Verified (by value) 43.79% Product Breakdown Fixed Rate (by balance) 59.79% Together (by balance) 28.42% Capped (by balance) 0.08% Variable (by balance) 6.90% Tracker (by balance) 4.80% Total 100.0% Geographic Analysis Number % of Total Value (£) % of Total East Anglia 10,454 2.24% 1,199,109,716 2.26% East Midlands 34,107 7.31% 3,515,140,423 6.63% Greater London 54,354 11.65% 9,613,860,815 18.14% North 40,032 8.58% 3,118,885,139 5.88% North West 58,483 12.54% 5,535,653,387 10.44% Scotland 64,300 13.79% 5,239,063,903 9.88% South East 73,958 15.86% 10,949,243,917 20.66% South West 34,142 7.32% 4,363,692,772 8.23% Wales 18,785 4.03% 1,808,917,357 3.41% West Midlands 32,248 6.91% 3,484,814,297 6.57% Yorkshire 45,516 9.76% 4,179,361,939 7.88% Total 466,379 100% 53,007,743,665 100% LTV Levels Breakdown Number Value (£) % of Total 0% < 25% 20,318 759,975,638 1.43% > 25% < 50% 56,625 4,642,802,019 8.76% > 50% < 55% 16,633 1,735,262,136 3.27% > 55% < 60% 18,068 2,007,865,947 3.79% > 60% < 65% 20,327 2,410,433,235 4.55% > 65% < 70% 23,798 2,869,601,347 5.41% > 70% < 75% 27,725 3,597,356,335 6.79% > 75% < 80% 31,109 4,249,217,471 8.02% > 80% < 85% 47,157 6,510,360,466 12.28% > 85% < 90% 60,408 7,804,306,580 14.72% > 90% < 95% 96,674 10,832,773,547 20.44% > 95% < 100% 45,333 5,361,776,144 10.12% > 100% 2,204 226,012,801 0.43% Total 466,379 53,007,743,665 100.0% Repayment Method Number Value (£) % of Total Endowment 26,043 3,005,957,548 5.67% Interest Only 108,991 17,082,408,893 32.23% Pension Policy 354 34,459,405 0.07% Personal Equity Plan 651 45,168,607 0.09% Repayment 330,340 32,839,749,213 61.95% Total 466,379 53,007,743,665 100.00% Employment Status Number Value (£) % of Total Full Time 395,808 42,644,239,185 80.45% Part Time 5,980 476,398,887 0.90% Retired 3,094 188,461,593 0.36% Self Employed 56,232 9,289,426,851 17.52% Other 5,265 409,217,150 0.77% Total 466,379 53,007,743,665 100.00% NR Current Existing Borrowers' SVR 7.34% Effective Date of Change 1 February 2007 Main parties to the structure Northern Rock plc Citibank NA The Bank of New York Seller Agent bank Security trustee Administrator Common depositary Note trustee Cash Manager Principal paying agent Basis swap provider Registrar Start up loan provider US Paying Agent Account bank Ratings Short term Long term Short term Long term Short term Long term S&P A1 A positive A1+ AA A-1+ AA- Moodys P-1 A1 P-1 Aa1 P-1 Aa2 Fitch F1 A+ F1+ AA+ F1+ AA- Trustee Principal Ledger Receipts and Distribution Principal Received Funding Funding 2 Seller Month £1,494,192,938 £242,938,217 £246,805,527 £1,004,449,194 Principal receipts reflect actual cash amounts received in the month.The distribution takes place on the 6th business day after the trust determination date. Trustee Revenue Ledger Receipts and Distribution Receipts Revenue Received GIC Interest sub-total Administration fee Available revenue Month £216,640,710 £8,259,816 £224,900,526 £2,717,048 £222,183,478 Trustee Revenue Distribution Funding Funding 2 Seller Month £53,263,956 £141,958,912 £26,960,610 Revenue receipts reflect actual cash amounts received in the month.The distribution takes place on the 6th business day after the trust determination date. On a monthly basis Trustee receipts are shared on a pro-rata basis between Northern Rock, Granite Finance Funding Limited and Granite Finance Funding 2 Limited in relation to their respective shares of the trust.Granite Finance Funding will in turn distribute its revenue between the issuers (Granite Mortgages 01-1 plc to Granite Mortgages 04-3 plc). Granite Finance Funding 2 Limited distributes its share of revenue to Granite Master Issuer plc in accordance with the underlying series of notes issued by Granite Master Issuer plc. Granite Master Issuer Waterfall 20 March 2007 Distribution of Issuer Available Revenue Receipts Total Issuer available revenue receipts from Funding2 142,840,550 Issuer available revenue receipts - Issuers Revenue Ledger 3,733,960 Issuer available reserve fund 475,686,512 622,261,022 Issuer required revenue receipts 142,840,550 3rd party creditors 0 Issuer cash manager 0 Amounts due to theA notes and A swap providers 120,067,677 Amounts due to theB notes and B note swap providers 4,336,478 Amounts due to theM notes and M note swap providers 4,456,980 Amounts due to theC notes and C note swap providers 5,602,411 Interest due on start-up loan (from Northern Rock plc) 2,137,080 Principal due on start-up loan 7,776,636 To fund issuer reserve fund 475,686,512 To fund funding reserve fund 0 To fund Series 05-2,05-3,05-4,06-1, 06-4 and 07-1 Payment Date 2,197,249 Excess of available revenue receipts over required receipts 7,776,636 Additional Notes to the Investor Reports An "asset trigger event" is the event that occurs when an amount is debited to the principal deficiency sub-ledger in relation to the class A notes of any Funding issuer or to the AAA principal deficiency sub-ledger of Funding 2.Following an asset trigger eventcontrolled amortisation schedules will no longer apply and the notes will become pass-through notes paying principal pro rata on the most senior outstanding notes and then sequential. No asset trigger event has occurred A "non-asset trigger event" means any of the following events: · an insolvency event occurs in relation to the seller; · the seller's role as administrator is terminated and a new administrator is not appointed within 60 days; or · on the distribution date immediately succeeding a seller share event distribution date, the current seller share is equal to or less than the minimum seller share (determined using the amounts of the current seller share and minimum seller share that would exist after making the distributions of mortgages trustee principal receipts due on that distribution date A "seller share event" will occur if, on a distribution date, (i) the result of the calculation of the current seller share on that distribution date would be equal to or less than the minimum seller share for such distribution date (determined using the amounts of the current seller share and minimum seller share that would exist after making the distributions of mortgages trustee principal receipts due on that distribution date and (ii) a seller share event has not occurred on the immediately preceding distribution date). No non-asset trigger event has occurred A arrears trigger event will occur if the outstanding principal balance of 90+ day arrears in the trust exceed 2%. In the event of an arrears trigger the Granite Mortgages 04-2 issuer reserve fund will step up to 1.415%, the Granite 04-3 issuer reserve fund will step up to 1.38% and the Funding 2 reserve fund required amount increases by £21.5 million. This trigger event is curable. No arrears trigger event has occurred. A step up trigger event will occur if any issuer is not called on its step up and call date. In the event of an issuer non call trigger the Granite Mortgages 04-2 issuer reserve fund target will step up by 0.275%, the Granite Mortgages 04-3 issuer reserve fund target by 0.27%, the Funding reserve target will step up by 0.10% and the Funding 2 reserve fund required amount increases by £21.5 million. If the step up trigger occurs in conjunction with an arrears trigger the Funding 2 Reserve Fund will increase by £43 million. If the breach is rectified only the Funding 2 reserve fund required amount will reduce to its original target. No step up trigger event has occurred. An accelerated controlled amortisation trigger will occur if any of the issuers are not called on their step up and call dates. In the event of an accelerated controlled amortisation trigger all notes issued by Granite Mortgages 04-2 plc, Granite Mortgages 04-3 plc and all series issued by Granite Master Issuer plc become pass through securities. No accelerated controlled amortisation trigger has occurred. In addition, no assignment of new mortgage loans may occur after the earlier to occur of: · a step-up date in respect of the notes of any Funding issuer, if the option to redeem such notes on that step-up date pursuant to the terms and conditions of such notes is not exercised; or · a step-up date in respect of any series and class of notes of the issuer, if the option to redeem any such notes on that step-up date pursuant to the terms and conditions of such notes is not exercised and the aggregate principal amount outstanding of such notes (together with any other notes of the issuer in respect of which the step-up date has passed) as at such step-up date exceeds £1,000,000,000; or · the date falling 12 months after the occurrence of a step-up date in respect of any series and class of notes of the issuer, if the option to redeem such notes by such date pursuant to the terms and conditions of such notes is not exercised. All notes issued by Granite Master Issuer which have passed their step up and call date will pay principal and intyerest monthly. All of the conditions for assigning new loans continue to be complied with. Deferral of repayment of subordinated notes Amortisation of subordinated notes will be deferred if: · the principal balance of mortgages in arrears is greater than 4% ·
